PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Claimant was traveling on Meadowbrook Road between Bridgeport and Shinnston, Harrison County, when her vehicle struck a large hole in the road damaging a rim and a wheel cover.
2. Respondent was responsible for the maintenance of Meadowbrook Road at this location in Harrison County and respondent failed properly to maintain Meadowbrook Road on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damage in the amount of $237.13.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim as stated in the stipulation and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of Meadowbrook Road in Harrison County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $237.13.
Award of$237.13.